Citation Nr: 1803862	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  12-10 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from June 1989 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to a rating higher than the 10 percent rating already assigned for the Veteran's low back disability.

In a July 2016 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, effective July 28, 2011.  The record currently available to the Board contains no indication that the Veteran initiated an appeal with the downstream element of effective date.  Thus, this issue is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

For the reasons set forth below, the Board finds that the increased rating claim on appeal must be remanded for further evidentiary development.

The Veteran contends that his service-connected lumbar spine strain is more severely disabling than as reflected by the 10 percent rating currently assigned.  Since he was last afforded a VA fee-basis spine examination in May 2011, he lost his job due to excessive absences related to his back pain; he reported decreased ability to bend (limited forward flexion) and becoming unable to bathe or dress himself, or tie his shoes; he could no longer drive more than 10 to 15 minutes due to back pain; and a VA physiatrist prescribed Vicodin for pain and Amitriptyline at bedtime for sleep and pain modulation.  In correspondence received in December 2017, his representative also asserted that the May 2011 examiner did not adequately consider the Veteran's functional loss during flare-ups of back pain.

While the May 2011 examiner did record the Veteran's report of slower walking and being unable to bend over during flare-ups of back pain, the Board agrees that an additional VA or fee-basis examination is warranted to obtain contemporaneous medical evidence regarding the current severity of the Veteran's lumbar spine disability.  

Moreover, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing (and, if possible, with range of motion measurements of the opposite undamaged joint).  Further, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court recently held that in addressing the nature of any flare-ups, examiners must address the frequency, duration, characteristics, severity, and functional loss due to such flare-ups.  In light of the foregoing and the fact that the May 2011 examination report does not fully satisfy the requirements of Correia, Sharp, and 38 C.F.R. § 4.59, the Veteran should be afforded a new examination.

Prior to arranging for the Veteran to undergo further VA or fee-basis examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain ongoing treatment records pertinent to the Veteran's low back disability from the Hampton VA Medical Center (VAMC) and other related clinics dating since November 2011.

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records from the Hampton VAMC and other related clinics dating since November 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Schedule the Veteran for a VA or fee-basis spine examination to determine the current severity of his service-connected lumbar spine strain.  Access to the Veteran's electronic VA claims file must be made available to the examiner for review in connection with the examination.  

The examination should be conducted in accordance with the current disability benefits questionnaire (DBQ) for the thoracolumbar spine, to include testing for pain on both active and passive motion, and in weight bearing and nonweight-bearing, consistent with 38 C.F.R. § 4.59 as interpreted in Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, the examiner must address the frequency, duration, characteristics, severity, and functional loss due to any flare-ups of low back pain.

All examination findings/testing results, along with a complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  Thereafter, readjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




